DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A (Claims 1-6 and 8-14) in the reply filed on 03/15/2022 is acknowledged.
Claims 7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Species B and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dal et al. (US 2018/0151669) hereinafter “Van Dal” in view of Dasgupta et al. (US 2016/0204276) hereinafter “Dasgupta”.
Regarding claim 1, Van Dal teaches a semiconductor structure comprising: a semiconductor substrate (Combination of Items 10 and 20; Paragraph 0033 where the material is Si) comprising a bulk semiconductor substrate portion (Item 10) and a semiconductor fin portion (Item 20; Equivalent to the Applicant’s first semiconductor material layer); the semiconductor 
Van Dal does not teach where the bulk substrate has an entirely planar topmost surface nor where the first semiconductor material layer is located on the entirely planar topmost surface of the bulk semiconductor substrate.
Dasgupta teaches a III-V semiconductor nanowire device where a bulk substrate (Item 102) and a fin (Item 104; Equivalent to Applicant’s first semiconductor material layer) are separate structures such that the bulk substrate (Item 102) has an entirely planar topmost surface and the fin (Item 104) protrudes from the bulk substrate (Item 102) and where the bulk substrate is a (100) silicon wafer and the top surfaces of the fin have a (111) orientation (Paragraph 0009).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bulk semiconductor substrate and semiconductor fin portion of Van Dal be formed separately because it allows for specific surfaces of the fin 
When the semiconductor fin portion and bulk semiconductor substrate portion of the semiconductor substrate in Van Dal are formed as separate layers, the bulk substrate will have an entirely planar topmost surface and the first semiconductor material layer (Van Dal’s semiconductor fin portion) will be located on the entirely planar topmost surface of the bulk semiconductor layer.    
Regarding claim 2, Van Dal further teaches where the structure further comprises a dielectric spacer (Item 65) located on sidewalls of the functional gate structure (Combination of Items 90 and 95).  
Regarding claim 4, Van Dal further teaches where the structure further comprises a source/drain structure (Paragraph 0044; Item 40) located at opposing ends of the tilted semiconductor nanowire (Item 50).  
Regarding claim 5, Van Dal further teaches where the source/drain structure (Item 40) comprises at least a raised doped semiconductor material (Paragraph 0044; Fig. 17).
Regarding claim 6, Van Dal further teaches where the second semiconductor material layer (Item 30) is pyramidal in shape (Where the faceted sides of the first semiconductor material layer converge at a tip as defined by Paragraph 0043 of the Applicant’s specification and shown in the Applicant’s figures; See Examiner’s Note below).
Examiner’s Note: 
Regarding claim 8, Van Dal further teaches where the functional gate structure (Combination of Items 90 and 95) has a bottommost surface that is tilted (See Figs. 13A and 13B where the gate extends to the top of the semiconductor fin portion [Item 20] which has a faceted topmost surface).   
Regarding claim 10, Van Dal teaches a semiconductor structure comprising: a semiconductor substrate (Combination of Items 10 and 20; Paragraph 0033 where the material is Si) comprising a bulk semiconductor substrate portion (Item 10) and a semiconductor fin portion (Item 20; Equivalent to the Applicant’s first semiconductor material layer); the semiconductor fin portion (Item 20) comprising a first semiconductor material (Paragraph 0033 where the material is Si) and located on the bulk semiconductor substrate portion (Item 10); a second semiconductor material layer (Item 30; Paragraph 0036) located on the semiconductor fin portion (Item 20), where the second semiconductor material layer (Item 30) comprises a III-V compound semiconductor (Paragraph 0036) having  with {111} faceted surfaces (Fig. 3 where the surfaces of Item 30 are 111); a tilted semiconductor nanowire (Item 50; Paragraph 0038 where the material is InAs and Paragraph 0079 where InAs is a nanowire) located on a portion of the faceted surfaces of the second semiconductor material layer (Item 30); and a functional gate structure (Combination of Items 90 and 95) located above the tilted semiconductor nanowire (Item 50).    
While Van Dal teaches where the second semiconductor layer comprises a III-V compound semiconductor, Van Dal does not explicitly teach where the second semiconductor material layer comprises a silicon germanium alloy.
Liao teaches where silicon germanium (Paragraph 0029) is a III-V material known to be used in a fin structure underlying a channel (Item 111).

Van Dal does not teach where the bulk substrate has an entirely planar topmost surface nor where the first semiconductor material layer is located on the entirely planar topmost surface of the bulk semiconductor substrate.
Dasgupta teaches a III-V semiconductor nanowire device where a bulk substrate (Item 102) and a fin (Item 104; Equivalent to Applicant’s first semiconductor material layer) are separate structures such that the bulk substrate (Item 102) has an entirely planar topmost surface and the fin (Item 104) protrudes from the bulk substrate (Item 102) and where the bulk substrate is a (100) silicon wafer and the top surfaces of the fin have a (111) orientation (Paragraph 0009).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bulk semiconductor substrate and semiconductor fin portion of Van Dal be formed separately because it allows for specific surfaces of the fin portion in Van Dal to be formed which may aid in defect free growth of III-V semiconductor material layers grown on the Si semiconductor material of the fin (Dasgupta Paragraph 0001).
When the semiconductor fin portion and bulk semiconductor substrate portion of the semiconductor substrate in Van Dal are formed as separate layers, the bulk substrate will have an 
Regarding claim 11, Van Dal further teaches where the structure further comprises a dielectric spacer (Item 65) located on sidewalls of the functional gate structure (Combination of Items 90 and 95).  
Regarding claim 13, Van Dal further teaches where the structure further comprises a source/drain structure (Paragraph 0044; Item 40) located at opposing ends of the tilted semiconductor nanowire (Item 50).  
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dal et al. (US 2018/0151669) hereinafter “Van Dal” in view of Dasgupta et al. (US 2016/0204276) hereinafter “Dasgupta” in view of and in further view of You et al. (US 2017/0263722) hereinafter “You”.
Regarding claim 3, the combination of Van Dal and Dasgupta teaches all of the elements of the claimed invention as stated above except where the semiconductor structure further comprises a contact etch stop liner located on the dielectric spacer.
You teaches formation of a semiconductor structure where an etch stop liner (Item 185; Paragraph 0090) is located on a dielectric spacer (Item 160; Paragraph 006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the contact etch stop layer liner taught by You on the dielectric spacer taught by the combination of Van Dal and Dasputa because the contact etch stop liner prevents the dielectric spacer from being damaged during the etching step which forms the contact holes for the source and drain contacts.
Regarding claim 12, the combination of Van Dal and Dasgupta teaches all of the elements of the claimed invention as stated above except where the semiconductor structure further comprises a contact etch stop liner located on the dielectric spacer.
You teaches formation of a semiconductor structure where an etch stop liner (Item 185; Paragraph 0090) is located on a dielectric spacer (Item 160; Paragraph 006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the contact etch stop layer liner taught by You on the dielectric spacer taught by the combination of Van Dal and Dasputa because the contact etch stop liner prevents the dielectric spacer from being damaged during the etching step which forms the contact holes for the source and drain contacts.
Alternatively, Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 2015/0061013) hereinafter “Basu” in view of Dasgupta et al. (US 2016/0204276) hereinafter “Dasgupta”.
Regarding claim 1, Fig. 11B of Basu teaches a semiconductor structure comprising: a bulk semiconductor substrate (Item 10; Paragraph 0053) having an entirely planar topmost surface; a first semiconductor material layer (Item 20) comprising a first semiconductor material (Paragraph 0054 where the material may be an intrinsic Si) and located on the entirely planar topmost surface of the bulk semiconductor substrate (Item 10); a second semiconductor material layer (Item 31; Paragraph 0089) located on the first semiconductor material layer (Item 20), where the second semiconductor material layer comprises a second semiconductor material (Paragraph 0089) having a different etch selectivity than the first semiconductor material (Paragraph 0089 where the second semiconductor material may be removed selective to the first semiconductor material); a semiconductor nanowire (Item 30) located on a portion of the second 
Basu does not teach where the second semiconductor material layer has faceted surfaces nor where the nanowire is tilted nor where the tilted semiconductor nanowire is located on a portion of the faceted surfaces of the second semiconductor material layer nor where the functional gate structure is located above a portion of the faceted surface. 
Dasgupta teaches a bulk semiconductor substrate (Item 102; Paragraph 0009 where the material is Si) having an entirely planar topmost surface; a semiconductor material layer (Item 104) comprising a semiconductor material (Paragraph 0010 where the material is Si) and having a faceted surface (Item 107) located on the entirely planar topmost surface of the bulk semiconductor substrate (Item 102); a tilted semiconductor nanowire (Item 108; Paragraph 0012 where Item 108 is a device layer and Paragraph 0009 where the device layer may be a nanowire) above a portion of the faceted surface of the semiconductor material layer (Item 104); a functional gate (Combination of Items 116 and 118) located above the tilted semiconductor nanowire (Item 108).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the second semiconductor material layer of Basu comprise a faceted surface such that the nanowire is tilted, where the tilted semiconductor nanowire is located on a portion of the faceted surfaces of the second semiconductor material layer and where the functional gate structure is located above a portion of the faceted surface because having the transistor on a (111) silicon nanofin enables high voltage SoC applications such as RF power and power management integrated circuit applications (Dasgupta Paragraph 0008). 
Regarding claim 2, the combination of Basu and Dasgupta teaches all of the elements of the claimed invention as stated above.
Fig. 11B of Basu foes not teach where the semiconductor structure further comprises a dielectric spacer located on sidewalls of the upper portion of the functional gate structure.
However, Fig. 7B of Basu teaches where dielectric spacers (Items 56; Paragraph 0081) are present on sidewalls of an upper portion of the functional gate structure (Combination of Items 34/50 and 52) when raised source/drain regions (Items 36S and 36D) are on outer portions of the nanowire (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include raised source/drain regions on outer portions of the nanowire in the embodiment depicted in Fig. 11B of Basu because raised source/drain regions can be doped such that better electrical connection with a source/drain contact is possible (Basu Paragraph 0085).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have dielectric spacers located on sidewalls of the upper portion of the functional gate structure because the spacers electrically isolate the gate structure from raised source/drain regions.
Regarding claim 4, Fig. 11B of Basu further teaches where the semiconductor structure further comprises a source/drain structure (Items 30S and 30D) located at opposing ends of the semiconductor nanowire (Item 30).
While Basu does not teach a tilted nanowire, the combination of Basu and Dasgupta, as recited in the rejection of claim 1 above, teaches the tilted nanowire.
Regarding claim 5, the combination of Basu and Dasgupta teaches all of the elements of the claimed invention as stated above.
Fig. 11B of Basu does not teach where the source/drain structure comprises at least a raised doped semiconductor material.
However, Fig. 7B of Basu teached where raised source/drain structures (Items 36S and 36D) are present on the source/drain regions (Items 30S and 30D) and are doped semiconductor material (Paragraph 0085).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the source/drain structure comprise at least a raised doped semiconductor material because raised source/drain regions can be doped such that better electrical connection with a source/drain contact is possible (Basu Paragraph 0085). 
Regarding claim 6, the combination of Basu and Dasgupta teaches all of the elements above.
Basu does not teach where the second semiconductor material layer is pyramidal in shape and has a pointy top surface.
Dasgupta further teaches where a semiconductor material layer (Item 104) is pyramidal in shape (Where the faceted sides of the first semiconductor material layer converge at a tip as defined by Paragraph 0043 of the Applicant’s specification and shown in the Applicant’s figures; See Examiner’s Note below) and has a pointy top surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the second semiconductor material layer be pyramidal in shape with a pointy top surface because the pyramidal shape having the top 
Examiner’s Note: The Examiner interprets the Applicant’s definition of “pyramidal” as applying to the cross sectional view of the first semiconductor material layer as this is the only view shown in the Applicant’s figures.
Regarding claim 8, While Basu does not teach where the functional gate structure has a bottommost surface that is tilted, when Basu is combined with Dasgupta, as stated in the rejection of claim 1 above, such that the second semiconductor material layer has a faceted surface, the functional gate structure will have a bottommost surface that it tilted.   
Regarding claim 9, Fig. 11B of Basu further teaches where the first semiconductor material layer (Item 20) has an entirely planar topmost surface. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 2015/0061013) hereinafter “Basu” in view of Dasgupta et al. (US 2016/0204276) hereinafter “Dasgupta” and in further view of You et al. (US 2017/0263722) hereinafter “You”.
Regarding claim 3, the combination of Basu and Dasgupta teaches all of the elements of the claimed invention as stated above except where the semiconductor structure further comprises a contact etch stop liner located on the dielectric spacer.
You teaches formation of a semiconductor structure where an etch stop liner (Item 185; Paragraph 0090) is located on a dielectric spacer (Item 160; Paragraph 006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the contact etch stop layer liner taught by You on the dielectric spacer taught by the combination of Basu and Dasgupta because the contact etch 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.